712 S.E.2d 881 (2011)
STATE of North Carolina
v.
Mark Daniel STEPHENS.
No. 324P11.
Supreme Court of North Carolina.
August 2, 2011.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
*882 Mark Daniel Stephens, for Stephens, Mark Daniel.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.

ORDER
Upon consideration of the application filed by Defendant on the 1st of August 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 2nd of August 2011."
JACKSON, J. recused.